Citation Nr: 9917859	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to secondary service connection for a back 
disability.  

2.  Entitlement to secondary service connection for a right 
knee disability. 

3.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to May 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In January 1997, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  On all issues except entitlement to service connection 
for a right knee disability, all relevant evidence necessary 
for an equitable resolution of the veteran's appeal has been 
obtained by the RO.  

2.  The claim for secondary service connection for a right 
knee disability is not plausible.  

3.  A low back disability is not causally related to a 
service-connected disability.  

4.  The veteran's left knee disability is manifested by 
complaints of pain and instability, and is currently 
productive of no more than moderate impairment.  There is no 
instability noted on objective examination and no crepitus.  
Sitting with his knees at 90 degrees of flexion, he lacks 15 
degrees of coming to full extension; supine, the left knee 
flexes from 0 to 150 without crepitus.  

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  A low back disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1113, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).  

3.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability have not been met. 38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5257, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection

Background

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (a)(1998).  Determinations regarding service connection 
are to be based on review of the entire evidence of record.  
See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  On 
secondary service connection, in a recent case, Allen v. 
Brown, 7 Vet. App. 439 (1995), The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") held that the term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991), refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  

The service medical records show no complaint, diagnosis or 
treatment for a right knee disability or a low back 
disability.  Private medical records show treatment in July 
1984 backache, and the veteran gave a two-year history of 
backache.  The examiner noted that the veteran might well 
have a mechanical low back strain due to a history of left 
knee problems, pain, and limp, but that the possibility of a 
herniated disc needed to also be entertained.  VA outpatient 
treatment records show treatment for back complaints in 
August 1984, with findings of a CAT scan showing a bulging of 
the posterior disk at L5-S1, and a complaint of right knee 
pain of a week's duration in December 1984.  On VA 
examination in September 1985, the veteran reported having 
right knee pain and low back pain; the examiner diagnosed 
right knee abnormalities and lumbosacral strain.  The 
examiner opined that he did not feel that the veteran's right 
knee or back complaints emanated from his left knee 
condition.  On VA examination in August 1986, right knee, 
residuals of previous meniscectomy, said to be symptomatic 
but with no limitation of range of motion, was diagnosed, and 
X-rays showed osteoarthritic degenerative changes of the 
right knee.  On VA examination in November 1990, the veteran 
reported having a bulging disk in his back and he related it 
to his left knee problem.  

The veteran testified at personal hearings in May 1992 and 
August 1992.  He related the problems he was having with his 
right knee and his back, including treatment.  In an August 
1992 statement, Allan B. Minster, M. D. stated that he had 
seen the veteran in July 1984, for a complaint of backache 
and that it was his impression that the backache was most 
likely a mechanical musculoligamentour strain secondary to 
his sore knee and the subsequent posturing necessary to walk 
without discomfort.  It was also stated that the possibility 
of a small herniated disc contributing to the back discomfort 
was also noted.  

A claimant's insurance statement from Nationwide Life 
Insurance Company dated in May 1991, shows that the veteran 
injured his lower back at work in 1990.  In a December 1991 
statement, M. Gonzales, M. D. reported that the veteran 
injured his lower back in April 1990 at work.  The veteran 
reported that he was pulling a cart when he felt a sharp pain 
in his back and his knees buckled.  

The veteran was examined by VA in June 1998, and he 
complained of knee and back pain.  Examination showed mild 
spasm to the left in the paravertebral muscles from L4-S1.  
Lateral bending to the left was to 15 degrees with pain and 
to the right was to 30 degrees.  Extension was to 15 degrees 
and flexion was to 30 degrees.  As to the knees, there was no 
effusion, and no crepitus with motion and no synovial 
thickening.  It was noted that when the veteran sat with his 
knees at 90 degrees of flexion, he lacked 15 degrees of 
coming to full extension.  It was reported that there was no 
significant atrophy.  It was noted that when he was supine, 
the knees flexed from 0 to 150 without crepitus.  Ligaments 
were intact and reflexes were positive and equal.  X-rays 
showed mild degenerative changes.  

The examiner noted that he had reviewed the claims file and 
would review the veteran's records.  Thereafter in a July 
1998 addendum, the examiner noted that the VA records had 
been reviewed and that the final diagnoses were: degenerative 
disk disease, L4-L5, acute with need for restricted activity, 
and degenerative joint disease of the right knee.  In another 
addendum also dated in July 1998, the examiner opined that 
the veteran's back degenerative process was totally unrelated 
to the veteran's left knee disability.  It was also opined 
that there was no direct relationship between the veteran's 
right knee disability and his service-connected left knee 
disability.  The examiner further stated that it was unlikely 
that the veteran's low back and right knee disabilities were 
caused or aggravated by the service-connected left knee 
disability.  

Discussion

Low Back Disability

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that this claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. 
§ 5107.  

The Board has reviewed the veteran's claim and it finds that 
the record does not support a finding that the veteran has a 
low back disability secondary to any service-connected 
disability.  There is no showing in the record of a back 
disability until 1984, many years after discharge.  This is 
too remote in time to reasonably be associated with service.  
The Board notes that the veteran's private physician has 
stated in a 1984 record and in an August 1992 statement that 
the veteran's low back disability was most likely secondary 
to his sore knee and the subsequent posturing necessary to 
walk without discomfort.  No medical rationale was offered 
for this opinion, and in addition, he also stated that it was 
possible that a small herniated disk was contributing to the 
back discomfort.  This statement has been considered; 
however, it is also noted that two VA physicians have opined 
that there was no relationship between the service-connected 
disability and the low back disability.  It is significant to 
the Board that the most recent opinion of a VA physician was 
accompanied with the rationale upon which he relied in 
reaching his opinion, and notation that he had reviewed the 
claims file as well as additional VA records.  The Board thus 
finds that the unsupported and equivocal opinion by the 
private physician is outweighed by the consistent and 
clinically reasoned opinion of the VA examiners that a 
relationship between a service-connected disability and the 
veteran's low back disability was not shown.  The Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and that secondary service connection will 
therefore be denied.  In addition, the Board notes that based 
on the findings of a VA examiner as noted in the July 1998 
addendum noted above, there is no indication that the 
service-connected disability in any way aggravated the 
nonservice-connected low back disability, consistent with 
Allen v. Brown, 7 Vet. App.439 (1995).  


Right Knee

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1998).  See Allen v. Brown, 8 Vet.App. 448 (holding 
that when aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The Board is aware of the veteran's statements and hearing 
testimony offered in his behalf.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The record as a whole on this issue fails to include any 
evidence of a nexus between the service-connected left knee 
disability and the veteran's right knee disability, (medical 
evidence), and therefore the third requisite element for the 
presentation of a well grounded claim has not been met. 
Caluza v. Brown, 7 Vet.App. 498 (1995).  Accordingly, the 
claim must be denied since it is not well grounded.

The Board wishes to make it clear that it does not doubt the 
veteran's sincerity in pursuing his claim.  However, the 
evidence of record has disclosed no relationship between his 
service-connected disability and his current right knee 
disability.  Rather, the record contains two VA examiners' 
opinions, based on a review of the claims file and with 
supporting rationale that no causal relationship, or 
aggravation exists.  Consequently, the claim must be denied 
as not being well-grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a) (West 1991). VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995). 

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a right knee disability would be 
helpful in establishing a well-grounded claim, as well as 
medical opinion, with rationale, linking any current findings 
with the service-connected right knee disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


B.  Increased Evaluation

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection is currently in effect for a left knee 
disability, rated as 20 percent disabling under Diagnostic 
Code 5257.  Service connection was granted for this 
disability in January 1981, after service medical records 
showed treatment in service in 1968 for twisting the left 
knee.  Arthritis was diagnosed.  In addition VA outpatient 
medical records showed treatment beginning in 1977 showing 
loose calcified bodies of the left knee with complaints of 
pain, locking and instability of the left knee.  In 1985, the 
veteran's rating was increased to 20 percent disabling after 
records showed that in 1984, he underwent arthroscopic 
surgery of the left knee and currently had complaints of 
swelling, pain, giving out, instability, and locking of the 
left leg.  On VA examination in September 1984, it was noted 
that the left knee was diffusely tender, and that there was a 
marked patellar grind.  

VA examination in 1988 showed generally, complaints of pain, 
swelling, locking and popping.  Examination showed swelling 
with flexion from 0 to 90 degrees.  There was no crepitation, 
instability and no effusion.  When the veteran was examined 
by VA in November 1990, it was noted that he walked with a 
limp, and used a cane.  Flexion of the left knee was to 115 
degrees, and crepitance was noted.  Osteochondromatosis of 
the left knee, from history, postoperative, now healed, with 
limitation of range of motion and crepitance indicating 
traumatic arthritis, symptomatic, was the diagnosis.  

In May 1992, the veteran appeared at a personal hearing at 
the RO and testified concerning his symptoms, including pain 
and locking, and he also reported on treatment of the left 
knee.  The veteran testified at another hearing at the RO in 
July 1992, where he reiterated his complaints and treatment. 
Complete transcripts of both hearings are of record.  

The veteran underwent a VA orthopedic examination in June 
1998.  He complained of left knee pain.  Examination of the 
left knee showed mild medial joint line tenderness.  There 
was no effusion, and no crepitus with motion and no synovial 
thickening.  It was noted that when the veteran sat with his 
knees at 90 degrees of flexion, he lacked 15 degrees of 
coming to full extension.  It was reported that there was no 
significant atrophy.  It was noted that when he was supine, 
the left knee flexed from 0 to 150 without crepitus.  
Ligaments were intact and reflexes were positive and equal.  
X-rays showed mild degenerative changes.  

In an addendum dated in July 1998, the examiner stated that 
there was mild degenerative joint disease on the left knee 
with no significant evidence of lack of endurance or lack of 
coordination of the knees.  It was noted that there was no 
evidence of any flare-ups or significant limitation of 
function regarding the knees, and that there was no 
significant disability note on examination of the knees.  In 
a further addendum also dated in July 1998, the examiner 
reported that there was no evidence of any lack of endurance 
or lack of coordination on use of the knees.  The examiner 
explained that there was no evidence of any serious problem 
related to 

either knee because the thigh muscles were in good condition, 
and that there was a marked overlay on the use of the knees.  

The RO has rated the veteran's left knee condition under 38 
C.F.R. § 4.71a, DC 5257, pursuant to which "other" knee 
impairments are evaluated, including those demonstrating 
recurrent subluxation or lateral instability.  Under DC 5257, 
a 20 percent rating is appropriate for moderate impairment, 
while assignment of a 30 percent rating requires severe knee 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
In the veteran's case, medical examination shows decreased 
motion of the right leg with flexion from 0 to 150 degrees 
when supine, and when sitting, he lacks 15 degrees on 
extension with the knees at 90 degrees of flexion, with no 
crepitance and no ligamentous laxity.  The medical evidence 
does not support a finding that the veteran has more than 
moderate left knee disability.  Accordingly, an increased 
schedular evaluation is not warranted under DC 5257, and any 
functional loss which might be due to pain is not for 
consideration under this code.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect 
to pain, are inapplicable to ratings under DC 5257 because DC 
5257 is not predicated on loss of range of motion.)

The Board notes that the veteran's disability may also be 
evaluated on the basis of limitation of motion.  See 
generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Limitation of flexion of the leg is evaluated pursuant to 38 
C.F.R. § 4.71a, DC 5260, which provides ratings of 0 percent 
where flexion is limited to 60 degrees or more, 10 percent 
with flexion limited to 45 degrees; 20 percent with flexion 
limited to 30 degrees, and 30 percent where flexion of the 
leg is limited to 15 degrees.  Limitation of extension of the 
leg is rated under 38 C.F.R. § 4.71a, DC 5261, which provides 
for ratings of 0 percent where extension is limited to 5 
degrees, 10 percent where extension is limited to 10 degrees, 
and thereafter proceeds incrementally to a maximum rating of 
50 percent where extension is 

limited to 45 degrees.

The veteran's left knee clearly does not exhibit limitation 
of flexion of the leg to a compensable degree under 
Diagnostic Code 5260, as noted on the most recent VA 
examination.  In addition his left knee disability does not 
exhibit limitation of extension to a compensable degree under 
Diagnostic Code 5261 since extension has been documented to 0 
degrees on one occasion and lacking 15 degrees on another.  
Thus an increased rating cannot be assigned under these 
Codes.  In July 1997, VA's General Counsel issued a 
precedential opinion (VAOPGCPREC 23-97) holding that a 
claimant who has both arthritis and instability of the knee 
may be rated separately under diagnostic codes 5003 (or 5010) 
and 5257, while cautioning that any such rating must be based 
on additional disabling symptomatology. Cf. 38 U.S.C.A. § 
4.14 (rating of same disability under different diagnostic 
codes constitutes "pyramiding," and is to be avoided); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (facial 
scars entitled to separate ratings for both pain and 
disfigurement).  In this case, the veteran's limitation of 
range of motion is not applicable in rating arthritis since 
motion is not limited to a compensable degree, and since 
instability has not been objectively documented.  The Board 
is persuaded that the evidence does not support a finding 
that a separate 10 percent rating for traumatic arthritis is 
appropriate.  The Board has also considered Diagnostic Codes 
5256, 5258, 5262, and 5263, but these are not applicable 
because the record does not show that the veteran has 
ankylosis, dislocated semi-lunar cartilage, malunion or 
nonunion of the tibia or fibula, or genu recurvatum.  38 
C.F.R. Part 4 Diagnostic Codes 5256, 5258, 5262, 5263 (1998).  
In addition, the record does not show that the veteran has 
surgical scars of the left knee that are tender, painful, 
ulcerated, or cause any functional impairment.  38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805 (1998).

As to functional impairment, the examiner noted that there 
was no significant evidence of lack of endurance or lack of 
coordination and no evidence of any flare-ups or limitation 
of function.  This is supported by the fact that there is no 
showing of instability whatsoever, no objective finding of 
subluxation, no measurable atrophy and only slight limitation 
of flexion, without crepitance.  


ORDER

Secondary service connection for a right knee disability is 
denied.  

Secondary service connection for a back disability is denied.  

An increased evaluation for a left knee disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

